Opinion issued November 9,
2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00879-CV
____________

FRED CLASEN, WILLIAM WEST, TRUSTEE OF THE BANKRUPTCY
ESATE OF FRED CLASEN, DEBTOR, AS SUCCESSOR TO FRED
CLASEN; ANTHONY CLASEN; AND ADRIJUST, L.L.C., Appellants

V.

EILEEN CORTES AND LUIS CORTES, Appellees




On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause No. 2003-CV-128364




MEMORANDUM OPINION
          The parties have filed a joint motion to reinstate and dismiss their appeal.  No
opinion has issued.  Accordingly, the motion is granted, this Court’s stay of the case
due to bankruptcy is lifted, the appeal is reinstated, and the appeal is dismissed.  Tex.
R. App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.